Per Curiam.

We affirm the judgment of the court of appeals for the reasons stated in its opinion, i.e., the inmate grievance procedure provided in Ohio Adm.Code 5120-9-31 constitutes an adequate legal remedy which must 'be exhausted prior to instituting a mandamus action regarding complaints and problems of inmates relating to the conditions of their incarceration; See Karmasu v. Tate (1992), 83 Ohio App.3d 199, 204, 614 N.E.2d 827, 830, fn. 5, citing State ex rel. Burns v. Tate (June 30, 1992), Scioto App. No. 2011, unreported, at 5, 1992 WL 154141.
As the court of appeals below noted, Humphrey’s reliance on Wiggins is misplaced, since no argument was raised in that case as to the availability of Ohio Adm.Code 5120-9-31 as an adequate legal remedy. In addition, Wiggins was premised on a former version of an administrative rule that was not in effect at the time of Humphrey’s pertinent employment in the prison refurbishing shop. Ridenour v. Ohio Penal Industries (Mar. 28, 1995), Franklin App. No. 94API10-1529, unreported, 1995 WL 141037.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.